Batchelder, J.,
concurring specially: I concur in the result reached by the majority but disagree with the analysis insofar as it uses the totality-of-the-circumstances test to obtain that result. As I made clear in my concurrence in State v. Bradberry, 129 N.H. 68, 522 A.2d 1380 (1986), supplanting the clear standards for determining probable cause enunciated in State v. Mandravelis, 114 N.H. 634, 325 A.2d 794 (1974) with the standardless Illinois v. Gates, 462 U.S. 213 (1983), analysis is bad law. I would retain the Mandravelis analysis, as set forth by Justice Grimes, under our State Constitution and would not adopt the totality-of-the-circumstances test. See, e.g., People v. Griminger, 71 N.Y.2d 635, 524 N.E.2d 409, 529 N.Y.S.2d 55 (1988) (declining to adopt Gates test under State Constitution); People v. Campa, 36 Cal. 3d 870, 686 P.2d 634, 206 Cal. Rptr. 114 (1984) (same); Commonwealth v. Upton, 394 Mass. 363, 476 N.E.2d 548 (1985) (same); State v. Kimbro, 197 Conn. 219, 496 A.2d 498 (1985) (same); State v. Jackson, 102 Wash. 2d 432, 688 P.2d 136 (1984) (same); State v. Jones, 706 P.2d 317 (Alaska 1985) (same); State v. Christen, 79 Or. App. 774, 720 P.2d 1303 (1986) (same); see also State v. Vallou, 148 Vt. 427, 535 A.2d 1280 (1987). In this case, however, the facts are sufficient to uphold the validity of the search warrant even under the Mandravelis test. For that reason, I concur in the result.